8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 05/26/2021 in which claims 1,9, and 20 are currently amended while claims 4 and 11 have been canceled. By this amendment, claims 1-3,5-10,12-20 are now pending in the application.
Allowable Subject Matter
Claims 1-3,5-10,12-23 (renumbered 1-18) are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…wherein at least one fixed connector includes an exterior mounted turn-locking connector for connection to an electric power generator”.
Regarding claim 9, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…at least a first fixed connector incorporated into the first truck trailer for connecting a power source to a power distribution system of the first truck trailer, wherein the first fixed connector includes an exterior mounted turn-locking connector for connection to an electric power generator outside the first truck trailer…”.
Regarding claim 19, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…wherein each trailer of the plurality of trailers is equipped with a first fixed connector electrically coupled to wiring inside 
Claims 2-3,5-8 depend directly from claim 1 and therefore are allowed for the same reasons.
Claims 10,12-18 depend either directly or indirectly from claim 9 and therefore are allowed for the same reasons.
Claim 20 depend directly from claim 19 and therefore is allowed for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2021